Title: To George Washington from Nathanael Greene, 18 March 1781
From: Greene, Nathanael
To: Washington, George


                  
                     
                     Sir
                     Camp near the Iron works 10 miles from Guilford Court house March 18th 1781
                  
                  My letter to Congress a copy of which I enclose your Excellency will inform you of an unsuccessful action with Lord Cornwallis on the 15th.  Our prospects were flattering; and had the North Carolinia Militia seconded the endeavors of their officers, victory was certain.  But they left the most advantageous position I ever saw with out scarcely firing a gun.  None fired more than twice and very few more than once, and near one half not at all.  The Virginia Militia behaved with great gallantry, and the success of the day seemed to be doubtful for a long time.  The Action was long and severe.
                  In my former letters I enclosed your Excellency the probable strength of the british Army, since which they have been constantly declining.  Our force as you will see by the returns, were respectable, and the probability of not being able to keep it long in the field, and the difficulty of subsisting Men in this exhausted Country, together with the great advantages which would result from the action, if we were victorious and the little injury if we were otherwise, determined me to bring on action as soon as possible.  When both parties are agreed in a matter, all obstacles are soon removed.  I thought the determination warrented by the sounder principles of good policy, and I hope events will prove it so, tho we were unfortunate.  I regret nothing so much as the loss of my Artillery, tho it was of little use to us, nor can it be in this great wilderness.  However as the enemy have it we must also.
                  Lord Cornwallis will not give up this Country without being soundly beaten.  I wish our force was more competent to the business.  But I am in hopes by little and little to reduce him in time.  His troops are still well found and fight with great obstinacy.
                  I am very happy to hear the Marquis de la Fayette is coming to Virginia, tho I am afraid from a hint in one of Baron Steubens letters, he will think himself injured in being superceded in the command.  Could the Marquis join us at this moment, we should have a glorious campaign.  It would put Lord Cornwallis and his whole army into our hands.
                  I am also happy to hear that the Pennsylvania line are coming southward.  The mutiny in that line was a very extraordinary one.  It is reported here, to have proceeded from the great cruelty of the Officers.  A member of Congress writes this; but I believe it to be so far from the truth, that I am perswaded it originated rather through indulgence than from any other cause.
                  Virginia has given me every support I could wish or expect since Lord Cornwallis has been in North Carolinia and nothing has contributed more to this than the prejudices of the people in favor of your Excellency, which has been extended to me from the friendship you have been pleased to honor me with.
                  The service here is extreme severe, tho the officers and soldiers bear it with a degree of patience, that does them the highest honor.  I have never taken off my cloaths since I left the Pedee.  I was taken with a fainting last night, owing I imagine to excessive fatigues, and constant watching.  I am better to day, but far from being well.
                  I have little prospect of acquiring much reputation, while I labour under so many disadvantages.  I hope my friends will make just allowances, and as for vulgar opinion I regard it not.  Time nor health will not permit me to write your Excellency upon many matters which are upon my Mind.   I beg my best respects to Mrs Washington.  With esteem & regard I am your Excellencys most Obedt humble St
                  
                     N. Greene
                     
                  
               